Citation Nr: 1503204	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  06-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2005 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2007, the Veteran was afforded his requested Central Office hearing in conjunction with his claim for entitlement to a TDIU, and the hearing was conducted by undersigned Acting Veterans Law Judge (VLJ).  The Veteran and his spouse presented testimony during this hearing.  In November 2012, the Veteran was afforded his requested video-conference hearing in conjunction with his dermatitis increased rating claim, which was also conducted by the undersigned Acting VLJ.  The Veteran testified during this hearing.  Transcripts of these proceedings are associated with the claims file.

The Board remanded the Veteran's claim for entitlement to a TDIU in August 2007 and November 2009.  Since the Board's 2009 remand, the Veteran perfected an appeal regarding his dermatitis increased rating claim.  Both claims were before the Board in March 2013 and April 2014, at which time the Board remanded them for additional development.  They are now properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus, is manifest by less than 5 percent of total or exposed being affected.

2.  The Veteran's service-connected disability does not prevent him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters dated in May 2004, January 2005, and December 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Additional notice regarding the claim for a TDIU was sent in March 2006.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with several VA examinations in conjunction with his claim, the most recent of which were in June 2013 and March 2014 and the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It was noted at the March 2014 examination that the skin disorder was worse during the summer.  However, at the March 2014 examination a greater percentage of the Veteran's body was affected than at the June 2013 examination, as discussed below.  Since the June 2013 VA examination was sufficient, was during a warmer time of year, and there did not appear to have been improvement at the March 2014 examination, the Board finds that a new examination during the summer is not necessary in order to decide the claim.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (where the claim is for a disorder which is cyclical in the manifestation of its symptoms, the examination must be conducted during an active stage of the disease); see also Voerth v. West, 13 Vet. App. 117, 123 (1999).  

The Veteran has been afforded hearings before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Increased Rating and Entitlement to a TDIU 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an evaluation in excess of 60 percent for dermatitis or eczema.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Sixty percent is the maximum schedular evaluation under this Diagnostic Code.  Since the Veteran is already receiving the maximum rating possible under this rating criteria, further analysis under this code is not warranted.  See 38 C.F.R. § 4.118 (2014).  In addition, there are no other applicable Diagnostic Codes related to the skin for which an evaluation in excess of 60 percent available.  See id.

The Veteran was reissued replacement knee high support stockings at February 2006 VA treatment.  At a June 2006 VA examination the Veteran said that he creams twice a day, hydralazine as needed, and support hose.  There were no systemic symptoms, and there had been ulcerations in the past.  He had worked in maintenance and could not long do that because being on his feet for too long caused pain, and he could not work in restaurants because the heat bothered his legs.  The Veteran denied other activities of daily living or functional impairments.  The examiner felt that the Veteran had typical findings of stasis dermatitis on the bilateral lower extremities.  There was a lower extremity edema, significant psoriasis, excoriations, remnants of previous ulcerations, and significant nail dystrophy.  Total body surface area affected was 15 percent, and there were no systemic or nervous manifestations or scarring or disfigurement.  The examiner opined that stasis dermatitis was not the sole reason for unemployability.  Appropriately fitted support hose should have been able to decrease the symptoms significantly.  There were numerous other medical problems that in total could contribute to the Veteran's unemployability.

The Veteran testified at the June 2007 hearing that he could not stand or sit for long periods of time because his skin got puffy.  When he worked at a restaurant his skin would blister up, causing him to have to quit.  The Veteran had not worked since 1999 or 2000.

July 2008 VA treatment records indicate that the Veteran had a dry, eczematous skin rash on the lateral side of the left thigh.  The Veteran's wife wrote in a December 2008 statement that he had eczema and was always bleeding on the bed sheets from scratching.

The Veteran had another VA examination in August 2009 at which he reported using ammonium lactate lotion and hydroxyzine pamoate.  Both were noted by the examiner to be neither a corticosteroid nor immunosuppressive.  The examiner noted that less than 5 percent of exposed area and total body area were affected.  There was marked hypertrophy and darkened skin between the toes of both feet, no broken skin, and no edema.  The diagnosis was stasis dermatitis, resolved and not seen, neurodermatitis, improved but active between the toes, and lichen simplex chronicus, improved but active between the toes.

The Veteran had VA treatment in December 2009 for a flare-up of chronic eczema.  His main area of concern was the feet.  He was prescribed a 12 day steroid burst for the eczema.  At treatment later in December, there was improvement.  January 2010 VA dermatology treatment notes indicate that the Veteran was to take Protopic or clobetasol nightly and atarax (hydroxyzine).  At February 2010 treatment the Veteran was noted to have chronic eczema on his feet for which he took triamcinolone cream.  

The Veteran underwent another VA examination in March 2010 at which it was noted that there had been some foot pain since the December 2009 flare-up.  There was cracked, fissured and thickened skin on the feet.  The examiner noted that the Veteran had used systemic corticosteroids on a near constant basis over the past 12 months.  Zero percent of exposed areas and 20 to 40 percent of total body area were affected.  The examiner felt that the chronic eczema did not prevent employment.  

At May 2010 VA treatment the Veteran had multiple eczematous patches on the thigh, abdomen, ankles, and shins with excoriation onychomycosis in the toenails.  There had not been improvement, and he was to continue with the medication.  At November 2011 VA treatment the methotrexate was discontinued due to lack of improvement.

The Veteran testified in November 2012 that the skin on his legs was red and scaly.  The cream was not helping.  It hurt to stay on his legs or sit for too long and he could not work in restaurants.  The Veteran's wife wrote in April 2013 that his legs shed and bled all of the time and that he was unable to hold down a job because of it.  He was unable to do chores around the house such as vacuuming or cutting the grass.

The Veteran had a VA examination in June 2013 at which it was noted that he was currently treated with topical hydrocortisone ointment.  There had not been systemic medication in the past two years.  He said that the "skin issue" was only on the legs from the knees down.  The examiner felt that the total body area affected by the eczema was less than five percent, and no exposed area was affected.  The area below the knees had dry, scaly, and crusted areas with slight pruritus.  The posterior aspects of the legs were dry and scaly, and there was no tenderness to palpation.  There was slight, non-pitting edema to the lateral perimalleolar areas and no evidence of infectious process.  The examiner did not feel that the condition affected the Veteran's ability to work.  It was noted that the skin pathology by itself did not preclude sedentary type employment or physical work that did not require prolonged walks or standing.  The Veteran described being easily fatigued since a heart attack five years before, which the examiner felt prevented him from working.

The Veteran had a VA examination in March 2014 at which he was diagnosed with longstanding eczema and lichen simplex chronicus.  It was noted that it waxed and waned but never went away.  Summer was worse than the winter, and at the VA examination it was noted to be the best that it got.  The area involved was the left lateral lower leg, ankle area, and right lateral foot.  He had used Doxepin and topical corticosteroids on a near constant basis.  There had been three debilitating flare-ups in the past 12 months had been due to urticaria vasculitis and consisted of flares of itching and pain.  The total body area affected was 5 to 20 percent and 0 percent of exposed area.  The ability to work was impacted because during flare-ups, the Veteran had deep stinging pain that precluded ambulating.  He had last worked in 2001 setting up conference rooms for meetings, but had to leave the position after a heart attack. The Veteran said that he had to take time off when the skin condition flared up due to the risk of infection.

Private treatment records from June 2014 to August 2014 indicate that the Veteran was to use topical cream and ointment for his legs.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria and current 60 percent evaluation contemplate the severity of the Veteran's dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus.  The Veteran is currently rated at 60 percent under Diagnostic Code 7806.  The Board notes that based on the rating criteria, the only period for which he qualified for a 60 percent evaluation under the criteria was December 2009 to approximately November 2011 due to constant or near constant use of systemic medication.  See 38 C.F.R. § 4.118.  He would not have qualified for an evaluation in excess of 10 percent outside of this period based on systemic therapy such as corticosteroids or other immunosuppressive drugs because the record does not show that he otherwise took them.  See id.  The August 2009 VA examiner noted that the Veteran did not take corticosteroids or other immunosuppressive drugs, and the March 2010 VA examiner's statement that the Veteran had taken them on a constant basis for the past 12 months is not supported because the record does not show that the Veteran took them before December 2009.  The treatment records show that systemic therapy was discontinued in November 2011.  The Veteran would not qualify for an evaluation in excess of 10 percent based on the exposed body area because the total body area effected has never been at least 20 percent and the total exposed area has never been at least 5 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

In addition, the record does not show that there have been frequent periods of hospitalization for the service-connected dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus.  While there has been regular treatment, as discussed above, the record does not show hospitalization.  Finally, the while the record shows that there would be some interference with employment, it does not rise to the level of marked interference contemplated for an extraschedular evaluation.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2014). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In this case, the Veteran contends that he is unemployable as a result of his service-connected dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus, which is the only service-connected disability.  For the reasons described below, the Board concludes that a TDIU is not warranted. 

First, the Board notes that the Veteran meets the schedular requirement for a TDIU because he has at least one disability rated as 60 percent.  38 C.F.R. § 4.16(a).  The Board also notes that the Veteran is currently unemployed.  The record is not entirely consistent with when he last worked, but it appears to have been sometime between 1999 and 2001.  Regardless of exactly when he last worked, it was before the filed the current claim for a TDIU.

The record shows that the service-connected skin disability causes some interference with employment.  The Veteran testified at the June 2007 hearing that he could not stand or sit for long periods of time because his skin got puffy.  When he worked at a restaurant his skin would blister up, causing him to have to quit.  

However, the record does not show that the Veteran is unemployable as a result of the service-connected skin disability.  The June 2006 VA examiner opined that stasis dermatitis was not the sole reason for unemployability.  Appropriately fitted support hose would decrease the symptoms significantly, and there were numerous other medical problems that in total could contribute to unemployability.  The March 2010 VA examiner felt that the skin disability did not prevent employment.  The June 2013 VA examiner did not feel that the condition affected the Veteran's ability to work.  It was noted that the skin pathology by itself did not preclude sedentary type employment and physical work that did not require prolonged walks or standing.  The Veteran described being easily fatigued since a heart attack five years before, which the examiner felt prevented him from working.  The March 2014 examiner felt that the ability to work was affected during flare-ups, which were noted to have occurred three times over the past 12 months.

In order for a TDIU to be granted, the service-connected disabilities must render the Veteran unable to secure or follow any substantial gainful occupation consistent with his history, education and training, regardless of whether he can perform his former work.  See 38 C.F.R. § 4.16.  The Veteran has reported working in restaurants and maintenance.  While there would be some interference with occupational activities such as physical work requiring prolonged walking or standing and during flare-ups approximately three time s year, there is not medical evidence stating that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  Probative value can be given to the opinions of the June 2013 and March 2014 VA examiners because they were informed of the pertinent facts, fully articulated the opinion, and supported it with a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); see also Stefl, 21 Vet. App. at 124.

The Veteran and his wife are competent to state what effects they believes his disabilities have on his employment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Even giving the benefit of doubt to the Veteran that he is unable to perform his former work duties due to dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus, this is outweighed by the opinions of the VA examiners.  As described above, their opinions do not indicate that the Veteran is unemployable as a result of the service-connected skin disability.  

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

An evaluation in excess of 60 percent for dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus, is denied.

A total disability rating based on individual unemployability is denied.



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


